Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          October 27, 2020

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 53308-1-II

                                Appellant,

        v.                                                     UNPUBLISHED OPINION

 DANIEL LUDWIG KEEN,

                                Respondent.



       MAXA, J. – The State appeals the trial court’s order dismissing with prejudice the second

degree rape charge against Daniel Keen because of preaccusatorial delay in violation of due

process and governmental mismanagement under CrR 8.3(b). The State charged Keen in 2018

after his DNA sample matched suspect DNA in a sexual assault evidence kit associated with an

alleged rape in 2009. Although police interviewed Keen and identified him as a suspect in the

case in 2009, the State did not pursue a warrant for his DNA until 2017 and did not file the

charge against Keen until a year after obtaining the DNA match results.

       We hold that (1) the trial court did not err in dismissing the charge against Keen based on

preaccusatorial delay because Keen showed that the delay caused actual prejudice in that he was

unable to locate or contact several key witnesses, and (2) the trial court did not err in dismissing

the charge against Keen under CrR 8.3(b) because Keen showed that governmental
No. 53308-1-II


mismanagement prejudiced his right to a fair trial for the same reason. Accordingly, we affirm

the trial court’s order dismissing with prejudice the second degree rape charge against Keen.1

                                             FACTS

Incident and Initial Investigation

       KJM and her roommate Kimberly Woo left the Hub Tavern in Centralia at approximately

2:00 AM on July 4, 2009 with two males who had approached them for a ride. KJM did not

know the two men. She stated that she was very intoxicated.

       KJM drove the four individuals in her vehicle from the tavern to a Chevron station where

they purchased some food. She then decided not to drive further because she was feeling too

intoxicated. She got into the backseat of the vehicle with one of the men and passed out. KJM

could not remember which man got into the backseat with her. KJM recalled that the man in the

backseat with her put his fingers inside her vagina when they arrived at KJM and Woo’s house in

Chehalis. KJM stated that she then passed out again.

       Later inside the house, KJM remembered being on a futon and seeing the man wearing a

black hat and white shirt trying to put his penis in her mouth. KJM then passed out again. When

she woke up at about noon, her bottom hurt, and she knew something had happened because she

felt fluid coming out of her bottom. No one else was in the house, and her cell phone and the

keys to her vehicle were missing. Another friend drove KJM to the hospital. A sexual assault

examination, including DNA swabs, was conducted by a nurse, Wendy Johnson.

       On July 5, KJM reported to the Chehalis Police Department (CPD) that she had been

sexually assaulted. Officer Neil Hoium contacted KJM at the hospital emergency room in




1
 Keen cross-appeals regarding two of the trial court’s findings. Because we affirm, we do not
address this cross-appeal.


                                                2
No. 53308-1-II


Centralia where she had gone for a sexual assault examination and evidence collection. KJM

relayed the events recited above to Hoium.

       After retrieving the sexual assault evidence kit from Johnson, Hoium returned the kit to

the police station for processing. That evening, KJM contacted the CPD again to report that

Woo had stolen her purse.

       Sergeant Rick McNamara then took over the case. On July 9, McNamara directed KJM

to call detective Rick Silva and to give him a statement about the rape case. KJM called Silva

and was very upset and yelling, mainly concerned with whether Woo would be arrested for

stealing her purse.

       The CPD also interviewed Woo. Woo stated that she did not know the two men who

came home with her and KJM, but that she saw one of them grope KJM. Woo thought the man’s

name was Kyle. She stated that KJM was very drunk on the way home from the Chevron

station, vomiting and then passing out in the backseat. When they got to the house, Woo was

unable to wake KJM to come inside. Woo left KJM in the car and went in the house with Kyle.

Woo stated that she listened to music with Kyle in KJM’s bedroom. Woo slept in her bed with

Kyle on the other side of her bed. At about 5:00 AM on July 4, KJM came into the house to sleep

on the sofa. Kyle was still in bed with Woo the next morning but apparently left while she was

in the shower.

       McNamara obtained security video from the Chevron station for the night of the incident.

On the video, he was able to observe the two men with KJM and Woo. One man was wearing a

baseball hat and a white t-shirt and the other had a mohawk haircut. The surveillance video also

showed that a female store clerk went out to KJM’s vehicle with Woo and talked to KJM. The

man with a mohawk was visible inside the vehicle. Woo, KJM, and the clerk then entered the




                                                3
No. 53308-1-II


store, followed by the man with a mohawk. However, the CPD did not obtain any formal

statements from anyone at the Chevron.

       On July 23, Keen, the man in the video with the mohawk, came into the CPD station on

an unrelated matter. McNamara interviewed him. Keen stated that he had gone to the Hub

Tavern with a friend named Kyle Teagle and that the two of them went home with KJM and

Woo. Keen stated he “messed around” with KJM but did not recall having sex with her. Clerk’s

Papers (CP) at 32. He admitted to penetrating her but stated that everything they did was

consensual. When KJM started vomiting and passed out, he called a friend to pick him up and

left the house. Keen declined to provide a voluntary DNA sample.

       McNamara attempted to contact Teagle at his residence but learned that he was working

in Utah. On August 3, McNamara took Teagle’s statement over the telephone. Teagle stated

that he went inside the house with Woo while Keen stayed in the vehicle with KJM. Keen

eventually texted him to tell him he had left. Teagle denied touching either Woo or KJM in a

sexual way and denied having sex with either of them. He did not know if Keen had sex with

either woman or how long Keen remained in the vehicle with KJM. He said KJM was quite

drunk and was sleeping on the way to the house.

       Teagle agreed to provide a DNA sample and asked if he could do so from Utah, but

McNamara told him that he would prefer to take the sample in Chehalis. McNamara kept in

touch with Teagle throughout August to determine when Teagle would return to Washington to

provide the sample, but by September McNamara had lost contact with Teagle.

       McNamara obtained DNA samples from KJM and her boyfriend. In March 2010, the

results from the sexual assault evidence kit showed the presence of semen but excluded KJM’s




                                                4
No. 53308-1-II


boyfriend as the source. Keen and Teagle then became the primary suspects of the investigation.

However, there was no follow up.

       McNamara’s last involvement in the case was on March 31, 2010, when he discovered

that Teagle was residing in Hawaii. The case then became inactive. McNamara ultimately did

not obtain a DNA sample from either Teagle or Keen and did not pursue a warrant for their

DNA. Nothing more was done on the case until 2017.

Reopened Investigation

       In July 2017, the CPD began looking at the case again. In late August, the CPD

contacted Teagle, who was then living in Wyoming. Teagle voluntarily provided a DNA sample

in Wyoming, but his sample did not match the male DNA from KJM’s sexual assault evidence

kit. The CPD then obtained a warrant to obtain DNA samples from Keen. The results from

those samples came back in late November 2017 and showed a match.

       The State contacted KJM and confirmed that she still wanted the case prosecuted. The

State did not charge Keen at that time.

       Almost a year later, in November 2018, the State charged Keen with one count of second

degree rape. Trial ultimately was scheduled for March 4, 2019 and the time to trial deadline was

March 18.

Keen’s Motion to Dismiss

       In February 2019, Keen moved to dismiss the charge against him for preaccusatorial

delay in violation of his due process rights and for governmental mismanagement under CrR

8.3(b). He argued that the State’s negligent delay before filing the charge against him prejudiced

his ability to conduct a meaningful investigation in his own defense.




                                                5
No. 53308-1-II


       At the hearing on the motion, Keen presented testimony from Steven Aust, a private

investigator he had retained to conduct an investigation into his defense. Aust testified that he

had attempted to locate the witnesses in the case that were either in contact with Keen or present

on the night of the incident.

       Aust attempted to contact Woo and Teagle but was unsuccessful. When he contacted

KJM, she refused to speak to him. Aust was unable to contact any employees or patrons of the

tavern that would have been present on the night of the incident. And he could not locate the

Chevron clerk shown on the surveillance video interacting with KJM, Woo, and Keen; any

neighbors who might have observed the four arriving home; or Johnson, the nurse who

conducted KJM’s sexual assault examination and collected DNA swabs for the sexual assault

evidence kit. Aust also was unable to contact detective Silva, who spoke with KJM, because

Silva had died.

       Sergeant McNamara also testified at the hearing. He stated that the delay in the

investigation was not strategic or intentional, but that he set the case aside when he was unable to

locate Teagle, then the primary suspect, or obtain a DNA sample from him. He acknowledged

that he should have sought a warrant to obtain Keen’s DNA in 2009 when Keen refused to give a

sample voluntarily.

       The trial court granted Keen’s motion, dismissing the second degree rape charge with

prejudice because of both preaccusatorial delay in violation of due process and governmental

mismanagement under CrR 8.3(b). The court entered detailed findings of fact and conclusions of

law. The court entered conclusions of law stating that the State’s delay had prejudiced Keen

because the ability to locate Woo and Teagle, witnesses at the Chevron, and the nurse who

completed the sexual assault evidence kit was significantly compromised. The court also




                                                 6
No. 53308-1-II


concluded that the cumulative effect of this loss of evidence constituted actual and significant

prejudice.

       The State appeals the trial court’s dismissal with prejudice of the second degree rape

charge against Keen.

                                            ANALYSIS

A.     PREACCUSATORIAL DELAY VIOLATING DUE PROCESS

       The State argues that the trial court erred in dismissing the charge against Keen based on

a violation of his right to due process because Keen failed to establish that he suffered actual

prejudice from the preaccusatorial delay. We disagree.

       1.    Legal Principles

       “A court will dismiss a prosecution for preaccusatorial delay if the State’s intentional or

negligent delay violates a defendant’s due process rights.” State v. Maynard, 183 Wash. 2d 253,

259, 351 P.3d 159 (2015). We use a three-pronged test to determine whether preaccusatorial

delay violated a defendant’s due process rights:

       (1) the defendant must show he or she was actually prejudiced by the delay; (2) if
       the defendant shows actual prejudice, the court must determine the reasons for the
       delay; and (3) the court must weigh the reasons for delay and the prejudice to
       determine whether fundamental conceptions of justice would be violated by
       allowing the prosecution.
Id. (citing State v. Oppelt, 172 Wash. 2d 285, 295, 257 P.3d 653 (2011)). Greater prejudice must be

shown if the government conduct is negligent rather than intentional. Oppelt, 172 Wash. 2d at 293.

       Whether preaccusatorial delay violates due process is a question of law that we review de

novo. Id. at 290. “[W]e examine the entire record to determine prejudice and to balance the

delay against the prejudice.” Id.




                                                   7
No. 53308-1-II


       2.    Trial Court’s Findings of Fact

       Initially, the State argues that substantial evidence did not support the trial court’s

findings of fact 1.6, 1.13, 1.23, 1.29, and 1.30. We review a trial court’s ruling to determine

whether substantial evidence supports the contested findings of fact and whether the findings of

fact support the conclusions of law. State v. Homan, 181 Wash. 2d 102, 105-06, 330 P.3d 182

(2014). We treat findings of fact supported by substantial evidence and unchallenged findings of

fact as verities on appeal. Id. at 106.

             a.   Finding of Fact 1.6

       Finding of fact 1.6 stated, “The Chehalis Police Department . . . interviewed [KJM]

multiple times, including her primary initial interview and a later contact with then Detective

Rick Silva who died years later but years before this case was charged.” CP at 76. The State

contends that this finding is inaccurate because it suggests that KJM’s initial interview and later

contact with the CPD was through Silva, who in reality spoke to KJM only once.

       But contrary to the State’s assertion, finding of fact 1.6 does not state that Silva

conducted KJM’s initial interview, only that he had “later contact” with her. CP at 76. We

conclude that substantial evidence supports finding of fact 1.6.

             b.   Finding of Fact 1.13

       Finding of fact 1.13 stated, “The CPD wanted to obtain a DNA sample from Kyle Teagle

as their primary suspect, but they were unsuccessful in doing so as he had left the state after

being interviewed due to reasons unrelated to the investigation.” CP at 77. The State challenges

this finding because it implies that Teagle was in Washington when he gave his interview to the

CPD because Teagle was never in Washington at any point the CPD contacted him regarding the

investigation.




                                                  8
No. 53308-1-II


        McNamara took Teagle’s statement over the telephone from Utah. To the extent that

finding of fact 1.13 implies that Teagle was in Washington when the CPD first interviewed him,

we conclude that substantial evidence does not support that finding. However, this finding is

immaterial to any issue on appeal and does not affect any of the challenged conclusions of law.

Therefore, we conclude that this error was harmless.

             c.   Finding of Fact 1.23

        Finding of fact 1.23 stated,

        Between November 27 and December 29, 2017, the Prosecutor and the CPD had
        communication where the Prosecutor requested the CPD to locate and contact the
        alleged victim and see if she still wanted the case prosecuted. This was
        accomplished and the case was sent for charging at the end of 2017.

CP at 78. The State argues that this finding is inaccurate because after the CPD and the

prosecutor agreed on December 29, 2017 that KJM still wanted the case prosecuted, the incident

report documenting these communications was not printed until January 5, 2018.

        The State appears to contend that the incident report’s January 2018 printing date means

that the case was in fact sent for charging at the beginning of 2018, not at the end of 2017. But

the State points to no evidence in the record linking the date the incident report was printed with

the date of its submission to the prosecutor’s office. We conclude that the State’s challenge to

finding of fact 1.23 fails.

             d.    Finding of Fact 1.29

        Finding of fact 1.29 stated,

        On January 9, 2019, defense investigator Steve Aust began his investigation in an
        effort to locate critical witnesses and evidence in the case necessary to the defense,
        and, if he could not find such witnesses or evidence, to produce a report regarding
        his conclusions and explanation as a former law enforcement officer of 20 years as
        to why the defense would be prejudiced.




                                                  9
No. 53308-1-II


CP at 79. The State contends this finding suggests that all the witnesses Aust attempted to locate

were critical and over-exaggerates the importance of these witnesses.

       But contrary to the State’s assertion, finding of fact 1.29 does not state that all the

witnesses Aust attempted to locate were critical to the defense. Instead, the finding merely

characterizes the nature of Aust’s investigation, to locate critical witnesses if possible, without

commenting on the quality or relevance of any of the information those witnesses would have

provided the defense. We conclude that substantial evidence supports finding of fact 1.29.

             e.   Finding of Fact 1.30

       Finding of fact 1.30 stated,

       During the pendency of the case, defense counsel Shane O’Rourke was in
       communication with the State discussing the issues including issues related to the
       location of critical witnesses. During the pendency of the case, the State did not
       locate Kyle Teagle or Wendy Johnson. The State, through law enforcement, served
       Kimberly Woo with a subpoena, but could never physically locate her or contact
       her by phone.

CP at 79. The State challenges the finding that it could not physically locate Woo.

       Aust tried to contact both Woo and her father via telephone but was unable to reach either

of them. At the hearing on the motion to dismiss 10 days before the scheduled trial date, the

State told the court that Woo had been served with a subpoena and that the State had discovered

she was living locally with her father, whose address was known. But the State was still trying

to establish contact with Woo at the time of the hearing.

       The State argues that service of the subpoena on Woo means that it had knowledge of her

physical location. But service of a subpoena for testimony need not be served on the subject

personally. See CrR 4.8(a)(3). And the record does not contain any evidence that either party

had physically located Woo at the time the motion was argued. We conclude that substantial

evidence supports the challenged portion of finding of fact 1.30.



                                                 10
No. 53308-1-II


       3.    Existence of Actual Prejudice

       The State argues that the trial court erred in dismissing Keen’s case because he failed to

establish that the preaccusatorial delay caused him to suffer actual prejudice. We disagree.

       The State challenges conclusions of law 1.2 and 1.4 containing the trial court’s

conclusions regarding the actual prejudice to Keen as a result of the preaccusatorial delay. We

generally review de novo challenges to the trial court’s conclusions of law, evaluating whether

the findings of fact support the conclusions of law. Homan, 181 Wash. 2d at 106. In addition, as

noted above, we review de novo whether preaccusatorial delay caused actual prejudice,

reviewing the entire record. Oppelt, 172 Wash. 2d at 290.

             a.        Conclusion of Law 1.2(a)

       Conclusion of law 1.2 stated that the preaccusatorial delay caused actual and signiﬁcant

prejudice to Keen and violated his due process rights in three ways. The trial court found in

conclusion of law 1.2(a) that,

       Kimberly Woo and Kyle Teagle were not located by the State prior to ﬁling this
       case in court almost a decade after the initial investigation began and their ability
       to be located and questioned by the defense was signiﬁcantly compromised by the
       delay. Also, their testimony is highly relevant because all four relevant parties
       provided very different accounts of important details of the evening.

CP at 81.

                  i.    Prejudice Associated with Woo

       The State contends that the record does not support the conclusion that preaccusatorial

delay significantly prejudiced the defense’s ability to locate and question Woo. First, the State

argues that Aust’s attempts to contact Woo were insufficient. Aust attempted to call Woo’s

father and Woo’s last known number, without success. However, at the hearing on the motion to

dismiss 10 days before trial, the State told the court that it also was still trying to contact Woo.




                                                  11
No. 53308-1-II


Even if Aust’s attempts to contact Woo had been more rigorous, the State also had been unable

to establish contact with Woo by the time of the hearing on the motion to dismiss.

       Second, the State argues that there was an ability to locate Woo and there was still 24

days from the time of the hearing until the time for trial deadline. At the hearing, the State told

the trial court that it had discovered that Woo likely was living with her father at a known

address. The State claims that although it appeared that Woo was not prepared to cooperate with

the State, her testimony could still have been compelled through a material witness warrant

under CrR 4.10. But the State did not inform the trial court that its intention was to seek a

material witness warrant for Woo.

       The State is correct that there may have been the time and the ability to force Woo’s

attendance at trial. But the State’s argument ignores the fact that Woo was cooperative at the

beginning of the investigation, voluntarily giving a statement to the CPD. Woo’s refusal to

cooperate with anyone almost 10 years later clearly hindered Keen’s ability to prepare for trial.

               ii.   Prejudice Associated with Teagle

       The State also contends that the record does not support the conclusion that

preaccusatorial delay significantly prejudiced the defense’s ability to locate and question Teagle.

First, the State argues that Aust’s attempts to contact Teagle were insufficient. Aust made two

calls to Teagle, leaving one voicemail, but was unable to contact him. However, at the hearing

on the motion to dismiss 10 days before trial, the State told the court that it also had been unable

to contact Teagle. And the trial court entered an unchallenged finding that the State did not

locate Teagle during the pendency of the case. Even if Aust’s attempts to contact Teagle had

been more rigorous, the State also had been unable to establish contact with Teagle by the time

of the hearing on the motion to dismiss.




                                                 12
No. 53308-1-II


       Second, the State argues that the delay in prosecution did not make Teagle unavailable

because he already had been unavailable and elusive since August 2009. But in August 2009,

McNamara was able to contact Teagle in Utah and took his statement over the telephone. Teagle

agreed to provide a DNA sample in Utah. When the CPD reopened the case in 2017, Teagle

voluntarily provided a DNA sample when asked despite the fact that he was then located in

Wyoming. Therefore, the record supports the conclusion that Teagle could have been located

and would have been cooperative if the State had charged Keen earlier.

       Finally, the State does not challenge the trial court’s conclusion that the testimony of

Woo and Teagle was “highly relevant because all four relevant parties provided very different

accounts of important details of the evening.” CP at 81.

       We conclude that the trial court did not err in entering conclusion of law 1.2(a).

             b.   Conclusion of Law 1.2(b)

       Conclusion of law 1.2(b) stated that Keen was prejudiced in that “[t]he employees and/or

other witnesses at the Chevron that evening were also compromised by the delay and would offer

relevant evidence in that they observed the interactions of the relevant parties as well as their

respective levels of intoxication.” CP at 81. The State does not challenge the trial court’s

finding that Aust could not locate any Chevron witnesses in 2019.

       The State contends that this conclusion is speculative because it is unclear if the

witnesses at the Chevron could offer any relevant evidence. But the Chevron surveillance video

showed that a female store clerk went out to KJM’s vehicle and talked to KJM. Keen was

visible on the video inside the vehicle. KJM and the clerk then entered the store, followed by

Keen. Because the clerk spoke with KJM in Keen’s presence and then returned to the store with




                                                 13
No. 53308-1-II


them, it is likely she observed their interactions as well as KJM’s level of intoxication.

Therefore, the clerk had relevant information about the case.

       The State also contends that the inability to obtain the Chevron clerk’s statement was not

prejudicial because it was undisputed that KJM, Woo, Teagle, and Keen had been drinking and

that KJM was very intoxicated. However, KJM’s level of intoxication was particularly relevant

because the State charged Keen with second degree rape, which requires the defendant to have

“engage[d] in sexual intercourse with another person . . . [w]hen the victim is incapable of

consent by reason of being physically helpless or mentally incapacitated.” RCW

9A.44.050(1)(b). Testimony from a neutral, likely sober witness from the Chevron, who had

spoken with and observed KJM, would have been relevant to establishing whether or not KJM

was so intoxicated as to be physically or mentally incapable of consent.

       We conclude that the trial court did not err in entering conclusion of law 1.2(b).

             c.   Conclusion of Law 1.2(c)

       Conclusion of law 1.2(c) stated that Keen was prejudiced in that

       Wendy Johnson’s location and availability were also compromised irreparably due
       to the pre-accusatorial delay, and information she would provide in advance of trial
       and at trial would be relevant beyond merely foundational issues in that she was the
       only person who interviewed the alleged victim during the rape kit process, she
       used certain protocols to obtain critical evidence in the case, and she obtained and
       retained critical evidence in the case.

CP at 81-82.

       The State concedes that the delay made finding Johnson difficult. However, the State

contends that the unavailability of Johnson prejudiced the prosecution instead of the defense

because without Johnson, the State would be unable to introduce the DNA evidence from the

sexual assault evidence kit that Johnson collected.




                                                 14
No. 53308-1-II


       But in the trial court the State did not concede that Johnson’s unavailability would have

precluded introduction of the DNA evidence. The State said that the inability to call Johnson

“would weaken our way of introducing the evidence, and it would go to the weight of that

evidence that is introduced.” Report of Proceeding at 59 (emphasis added). Even in its appellate

brief, the State argues that Johnson’s absence possibly would preclude introduction of the

evidence.

       Under ER 901(a), “The requirement of authentication or identification as a condition

precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter

in question is what its proponent claims.” To meet this requirement, the proponent “must make a

prima facie showing consisting of proof that is sufficient ‘to permit a reasonable juror to find in

favor of authenticity or identification.’ ” State v. Bashaw, 169 Wash. 2d 133, 140-41, 234 P.3d 195

(2010) (quoting State v. Payne, 117 Wash. App. 99, 106, 69 P.3d 889 (2003)), overruled on other

grounds by State v. Nunez, 174 Wash. 2d 707, 285 P.3d 21 (2012). And a trial court’s admission of

evidence under ER 901(a) is reviewed only for abuse of discretion. State v. Young, 192 Wn.

App. 850, 854, 369 P.3d 205 (2016).

       The absence of Johnson’s testimony certainly had the potential to make it more difficult

for the State to admit the DNA evidence. But ER 901(a) allows some latitude in establishing the

authenticity of proffered evidence. Here, officer Hoium would have been able to identify the

sexual assault kit because he picked up the kit from Johnson and brought it to the police station.

We are not in a position to conclude that Johnson’s testimony was necessarily required to

authenticate the DNA evidence. Conversely, if Johnson was available, Keen may have been able

to ensure that the DNA evidence would not have been admitted depending on the manner in

which it was collected.




                                                 15
No. 53308-1-II


       In addition, Johnson’s testimony may have been relevant to the defense because she

interacted with KJM shortly after the incident occurred. As the trial court pointed out, Johnson

would have interviewed KJM during the sexual assault examination. But the importance of what

KJM may have said to Johnson cannot now be determined because she cannot be located.

       We conclude that the trial court did not err in entering conclusion of law 1.2(c).

             d.   Conclusion of Law 1.4

       Conclusion of law 1.4 stated, “The cumulative effect of all of the loss of evidence in 1.2

above constitutes actual and significant prejudice.” CP at 82. The State argues that because the

record does not support the finding of prejudice in conclusions of law 1.2(a), (b), and (c)

individually, the cumulative effect also could not be prejudicial. But as discussed above, the trial

court did not err in determining that the loss of evidence as described in 1.2(a), (b), and (c)

caused Keen prejudice.

       Based on our review of the record, the prejudice described in conclusions of law 1.2(a),

(b) and (c), considered individually, did not necessarily demonstrate actual prejudice. But we

agree with the trial court that the cumulative effect of this loss of evidence was sufficient to

establish actual prejudice. Therefore, we conclude that the trial court did not err in entering

conclusion of law 1.4.

       Because we agree that there was actual prejudice, we conclude that the first prong of the

due process analysis was satisfied.

       4.    Reason for Delay

       The second prong in the due process analysis is to identify the reasons for the

preaccusatorial delay. Maynard, 183 Wash. 2d at 259. The trial court made the following

conclusion of law: “The State and law enforcement can offer no reason for the significant




                                                 16
No. 53308-1-II


preaccusatorial delay and the delay was clearly negligent.” CP at 82. The State does not

challenge this conclusion of law.

       5.    Balancing Test

       The third prong in the due process analysis is for the court to “weigh the reasons for

delay and the prejudice to determine whether fundamental conceptions of justice would be

violated by allowing the prosecution.” Maynard, 183 Wash. 2d at 259. “The core question is

whether the action by the government violates fundamental conceptions of justice.” Oppelt, 172
Wash. 2d at 292. Again, we review this balancing de novo after examining the record. Id. at 290.

       The trial court concluded, “In weighing the reason for the delay, that there was none, and

the prejudice, the Court determines that this balancing test falls squarely in favor of the

Defendant in that fundamental concepts of justice would not be met if the case was allowed to

proceed.” CP at 82.

       The State’s only argument is that the trial court erred in finding actual prejudice, and

therefore the court should not have reached the balancing prong. But we have held above that

the cumulative effect of the lost evidence did cause actual prejudice to Keen. Therefore, we

reject the State’s argument.

       We must weigh the absence of any reason for the State’s delay other than negligence

against the actual prejudice caused to Keen by the cumulative effect of Woo’s refusal to

cooperate and the unavailability of Teagle, the Chevron clerk, and Johnson. After conducting

our own balancing, we conclude that “fundamental conceptions of justice would be violated by

allowing the prosecution.” Maynard, 183 Wash. 2d at 259. Because of the missing evidence,

Keen’s due process rights would have been violated if the prosecution had been allowed to go

forward.




                                                 17
No. 53308-1-II


       Accordingly, we hold that the trial court did not err in dismissing the second degree rape

charge against Keen for a violation of due process based on preaccusatorial delay.

B.     DISMISSAL UNDER CRR 8.3(b)

       As an alternative ground, the trial court dismissed the rape charge against Keen for

governmental mismanagement under CrR 8.3(b). We conclude that the trial court did not err in

dismissing the charge under CrR 8.3(b).

       1.    Legal Principles

       CrR 8.3(b) provides the trial court with authority to dismiss a criminal prosecution based

on government misconduct:

       The court, in the furtherance of justice, after notice and hearing, may dismiss any
       criminal prosecution due to arbitrary action or governmental misconduct when
       there has been prejudice to the rights of the accused which materially affect the
       accused’s right to a fair trial. The court shall set forth its reasons in a written order.

To justify dismissal under CrR 8.3(b), the defendant must show that (1) arbitrary action or

governmental misconduct occurred and (2) the misconduct caused prejudice affecting the

defendant’s right to a fair trial. State v. Barry, 184 Wash. App. 790, 797, 339 P.3d 200 (2014).

Government misconduct does not require that the State act dishonestly or in bad faith. State v.

Kone, 165 Wash. App. 420, 433, 266 P.3d 916 (2011). Simple mismanagement is enough. Id.

       The CrR 8.3(b) requirements are similar to the preaccusatorial delay due process

requirements. Oppelt, 172 Wash. 2d at 297. “Preaccusatorial delay can be understood as a

subcategory of government misconduct under CrR 8.3(b).” Id. As a result, “[a] preaccusatorial

delay analysis under CrR 8.3(b) is substantially the same as the due process balancing analysis.”
Id.

       To show prejudice as required under CrR 8.3(b), a defendant must do more than

generally allege prejudice to his fair trial rights or show a mere possibility of prejudice. See



                                                  18
No. 53308-1-II


State v. Salgado-Mendoza, 189 Wash. 2d 420, 432, 403 P.3d 45 (2017) (addressing CrRLJ 8.3(b)).

The defendant must show actual prejudice. Id. at 431-32. As the rule states, dismissal is

appropriate only when the government’s misconduct prejudices the rights of the defendant in a

manner that materially affects his or her right to a fair trial. CrR 8.3(b); State v. Garza, 99 Wn.

App. 291, 295, 994 P.2d 868 (2000). “A defendant may be impermissibly prejudiced if a late

disclosure compels him to choose between his right to a speedy trial and his right to be

represented by adequately prepared counsel.” Salgado-Mendoza, 189 Wash. 2d at 436.

       A significant difference between the CrR 8.3(b) analysis and the preaccusatorial delay

analysis is that we review a trial court’s dismissal ruling under CrR 8.3(b) for an abuse of

discretion. Salgado-Mendoza, 189 Wash. 2d at 427. The trial court abuses its discretion by making

a decision that is manifestly unreasonable or based on untenable grounds. Id. However, the trial

court’s discretion must be exercised in light of the fact that dismissal is an extraordinary remedy.

See State v. Rohrich, 149 Wash. 2d 647, 653, 71 P.3d 638 (2003).

       2.   Analysis

       Here, the trial court concluded, “Under CrR 8.3(b) analysis, the government committed

governmental mismanagement of its case for the reasons stated above and offered no reasonable

explanation for the delay.” CP at 82. The trial court further concluded that

       This government mismanagement of the case has prejudiced the Defendant’s right
       to a fair trial in that given the current speedy trial and current trial date as well as
       the enormity of the charge and evidence that still to date cannot be produced due to
       pre-accusatorial delay, the Defendant would be forced to face a Hobson’s choice
       between his right to properly defend himself and his right to a speedy trial.

CP at 82-83.




                                                 19
No. 53308-1-II


        The State argues that, even though the delay in bringing the charge against Keen was

negligent, the trial court abused its discretion in dismissing the case under CrR 8.3(b) because

Keen failed to show the delay prejudiced his right to a fair trial.

        We rejected a similar argument above. Keen demonstrated that the delay prejudiced his

right to a fair trial in that he lost the ability to locate and contact many witnesses that were

potentially critical to his defense. We conclude that the trial court did not abuse its discretion in

determining that the State’s delay caused actual prejudice.

        The State also argues that the trial court abused its discretion in dismissing the case under

CrR 8.3(b) because Keen failed to show that as a result of the delay he would be forced to face a

choice between his right to properly defend himself and his right to a speedy trial.

        Here, defense counsel told the court that even if the State was able to produce all the

missing witnesses before trial, he would still not have a meaningful ability to adequately prepare

a defense given the proximity of trial. Trial was set to begin on March 4, 2019, and Keen’s time

for trial deadline under CrR 3.3(b) was March 18. There were 10 days between the February 22

motion to dismiss hearing and the trial date and 24 days between the hearing and the time for

trial deadline.

        It is possible that Woo could have been located and compelled to attend trial before the

time for trial deadline. But there is no indication that during that time frame, Keen’s counsel

would have been able to interview her and adequately prepare for her testimony. And there is no

indication that Teagle, the Chevron clerk, or Johnson could have been located by the time for

trial deadline. So Keen either would have had to go to trial without those witnesses or waive his

right to a speedy trial in the hope of locating them later.




                                                  20
No. 53308-1-II


        We hold that the trial court did not abuse its discretion dismissing the second degree rape

charge under CrR 8.3(b).

                                          CONCLUSION

        We affirm the trial court’s dismissal with prejudice of the second degree rape charge

against Keen.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, J.

 I concur:



 LEE, C.J.




                                                 21
No. 53308-1-II


       GLASGOW, J. (dissenting)—The trial court dismissed with prejudice the charge of second

degree rape against Daniel Ludwig Keen because witnesses had not been located, but the court did

so a full three weeks before the time for trial period was set to expire. The trial court should not

have resorted to the extraordinary remedy of dismissal without requiring the parties to engage in

additional attempts to locate the missing witnesses and have them interviewed.

       In addition, in order to justify the extraordinary remedy of dismissal, Keen had to show

that actual prejudice resulted from the preaccusatorial delay. The case law is clear that

unavailability of witnesses and evidence does not, without more, show actual prejudice.

       Because Keen was charged with second degree rape, the key factual issue at trial was

whether the victim was incapable of consent by reason of being physically helpless or mentally

incapacitated. On the issue of how intoxicated the victim was, all of the initial witness statements

agreed: she was drunk enough to vomit and lose consciousness.

       Testimony consistent with these statements would only have harmed Keen’s defense. And

it is pure speculation to assume that these witnesses, if located, would have said something

different from what they told police shortly after the incident. Similarly, there is no suggestion in

this record that the sexual assault nurse would have testified in any way that was helpful to Keen.

In other words, the actual evidence in the record shows that the absence of these witnesses who

could have corroborated the victim’s version of events was far more likely to be helpful, not

harmful, to Keen.

       I would hold that the trial court erred by resorting to dismissal more than three weeks before

the expiration of the time for trial. To the extent that the unavailability of witnesses prejudiced

Keen, I would hold that the prejudice was slight and insufficient to warrant dismissal where the




                                                 22
No. 53308-1-II


State’s delay was, at worst, the result of negligence and not intentional or deliberate conduct.

Therefore, I dissent.

                             PREACCUSATORIAL DELAY AND CRR 8.3(B)

          We review de novo whether due process rights are violated by a preaccusatorial delay.

State v. Oppelt, 172 Wash. 2d 285, 290, 257 P.3d 653 (2011). We examine the entire record to

determine prejudice and to consider the delay in light of the prejudice. Id. The defendant must

show actual prejudice from the delay. Id. at 295. And where mere negligence caused the delay, the

prejudice suffered by the defendant must be greater than where intentional or deliberate

government conduct is alleged. Id. at 293. Where the defendant shows actual prejudice from the

delay, we then consider the reasons for the delay and the resulting prejudice to determine whether

fundamental conceptions of justice would be violated by allowing prosecution. Id. at 295. The

defendant must show actual prejudice affecting their fair trial rights under CrR 8.3(b) as well. Id.

at 297.

          The majority states, “We must weigh the absence of any reason for the State’s delay other

than negligence against the actual prejudice caused to Keen.” Majority at 17. But this statement

changes a key portion of the balancing test articulated in Oppelt. In Oppelt the Supreme Court

clarified that the balancing conducted when assessing a claim of preaccusatorial delay is not a

question of whether the State is able to justify the delay, but rather is an analytical tool to determine

whether a delay has violated fundamental conceptions of justice. 172 Wash. 2d at 295 & n.8 (“[I]t

does not really make sense to balance the reasons for delay against the prejudice. . . . It may be

more accurate to think of the items as factors that must be considered in determining whether

fundamental notions of justice are offended by the prosecution.”). Where the State’s reason for

delay is, at worst, mere negligence, a defendant who shows slight prejudice is not entitled to




                                                   23
No. 53308-1-II


dismissal simply due to the State’s inability to justify the delay. Rather, in such instances, the

defendant bears the burden of showing greater prejudice. Id. at 296.

A.     Premature Dismissal

       Dismissal is an extraordinary remedy and should only be employed as a last resort. State

v. Wilson, 149 Wash. 2d 1, 12, 65 P.3d 657 (2003). In Wilson, the Supreme Court held that the

extraordinary remedy of dismissal should not have occurred until time for trial expiration became

an issue. Id. And it is well established that dismissal is not appropriate before considering

“‘intermediate remedial steps.’” Id. (quoting State v. Koerber, 85 Wash. App. 1, 4, 931 P.2d 904

(1996)).

       Dismissal based on Keen’s inability to locate Kimberly R. Woo and Kyle Teagle was

particularly premature here where the time for trial expiration was still more than three weeks

away. Id. The majority acknowledges that there may have been the time and ability to compel

Woo’s attendance at trial. Majority at 12. Keen was not being forced to choose between a timely

trial and locating witnesses. There was no reason for the trial court not to allow more time for Keen

and the State to attempt to locate the witnesses at least up to a few days before the time for trial

deadline. Dismissal was not yet necessary as a last resort, and the trial court abused its discretion

when it dismissed rather than allowing the parties to continue to try to locate these witnesses.

       The majority reasons that even if located, the defense would not have had time to

adequately prepare for trial before the time for trial deadline expired in any event, so the trial court

properly dismissed the charges. But that reasoning places too little faith in the abilities of Keen’s

defense team. Based on police reports, Keen was well aware of what Woo and Teagle told police

at the time of the alleged rape—that the victim was intoxicated enough to vomit and she lost

consciousness or was unable to stay awake. Perhaps if Woo and Teagle said something remarkably




                                                  24
No. 53308-1-II


different and somehow more harmful to Keen in a pretrial interview, then the defense could argue

an inability to prepare for trial in time in light of the surprise. The same is true regarding Wendy

Johnson, the sexual assault examination nurse, the content of whose potential testimony could

reasonably be anticipated. But the extraordinary step of dismissal was not warranted at the time

the trial court granted the motion to dismiss.

B.     Lack of Actual Prejudice

       In Oppelt, the Supreme Court held that the deteriorated memory of a key witness was

insufficient to support a claim that Oppelt’s due process rights were violated by the State’s

negligent delay in bringing charges. 172 Wash. 2d at 296. There, a minor victim told her great-

grandmother that her stepfather had molested her. Id. at 287. The great-grandmother gave the child

lotion to apply to her vagina. Id. When a nurse examined the victim, she observed redness and

swelling of the genitalia. Id. The State did not charge Oppelt with child molestation until six years

later, at which time the great-grandmother could not recall what lotion she had given the child. Id.

at 287-88, 296. Oppelt argued that the charge should be dismissed for preaccusatorial delay, but

the court disagreed, holding that the loss of testimony was only very slight prejudice because it did

not preclude Oppelt from arguing that the lotion caused the victim’s redness and swelling. Id. at

296. The Supreme Court emphasized that “[w]here the State’s reason for delay is mere negligence,

establishing a due process violation requires greater prejudice to the defendant than cases of

intentional bad faith delay.” Id.

       In State v. McConnell, 178 Wash. App. 592, 607, 315 P.3d 586 (2013), Division One rejected

the argument that the State’s 12-year delay violated McConnell’s due process rights. There,

McConnell, who was charged with first degree rape, argued that the State’s delay prejudiced him

because his mother passed away and could no longer testify as an alibi or fact witness and because




                                                 25
No. 53308-1-II


the State had destroyed all of the evidence collected in the case. Id. The evidence—including a

sweater believed to be worn by the suspect, plaster casts of the suspect’s bicycle tracks, and

photographs of the crime scene and the victim’s injuries—was all destroyed during the 12-year

delay. Id. at 607. Despite the lengthy delay and substantial evidence loss, Division One rejected

McConnell’s argument that the preaccusatorial delay violated his due process rights. Id. at 608.

The court explained that McConnell did not identify what his mother’s testimony would have

shown or how the destruction of evidence resulted in actual prejudice. Id. at 607. Accordingly, the

court held that McConnell could not show that allowing the prosecution to move forward would

violate the fundamental conceptions of justice. Id. at 608.

       As in Oppelt and McConnell, it is not enough to show that witness testimony or evidence

lost to time may be relevant or that a witness may have said something helpful to the defense; Keen

must show that the absence of that testimony and evidence actually prejudices his defense. He fails

to do so. See United States v. Mills, 641 F.2d 785, 788 (9th Cir. 1981) (explaining that the proof

of actual prejudice must be definite not speculative, and holding that the appellant failed to show

actual prejudice from the preindictment delay based on missing witnesses where the appellant

could not relate what the substance of their testimony would have been). Keen does not identify

what the missing witnesses’ testimony would have shown if called to testify. Indeed, if Woo and

Teagle testified consistent with what they told police just after the incident, their testimony would

support the State’s theory of the case. They told police that the victim was drunk enough to vomit

and that she was losing consciousness. And Keen himself told police that the victim was vomiting

and passing out in the vehicle before Keen left. It was essentially undisputed that the victim was

intoxicated enough to lose consciousness.




                                                 26
No. 53308-1-II


       In light of the undisputed evidence in the record, it is far more likely that testimony from

Woo and Teagle would have been harmful to Keen, not helpful to him. And it was his burden to

show actual prejudice.

       Similarly, Johnson’s absence was at least as likely to be helpful to Keen, rather than

harmful. Keen fails to identify anything to support his speculation that Johnson’s testimony could

have been helpful to him. And the majority’s willingness to assume prejudice, rather than ensure

Keen met his burden to show actual prejudice, is particularly alarming when considering Johnson’s

absence. Under the majority’s reasoning, every time an arguably negligent delay in a cold case or

a case involving a testing backlog has made it impossible to call the person who collected physical

evidence of sexual assault, our ability to imagine that the sexual assault examiner might say

something helpful to the defendant would require dismissal.

       The majority also makes much of Keen’s inability to locate any witnesses from the

Chevron who worked on the night of the incident. Majority at 13-14. But neither the majority

opinion nor Keen identifies how any witnesses from the Chevron would have benefitted Keen’s

defense. That the Chevron clerk may have been able to provide some testimony about the victim’s

level of intoxication is insufficient to show prejudice from the witness’s absence because such

testimony likely would have been cumulative. Although the trial court found that Woo, Teagle,

Keen, and the victim reported “very different” accounts of the details of the night in question, there

appears to be little dispute in the record over the victim’s intoxication. Clerk’s Papers at 88.

       Keen relies on nothing more than speculation that the missing witnesses could provide

testimony helpful to his defense. More is required to show actual prejudice. Mills, 641 F.2d at 788.

Moreover, the absence of these witnesses does not preclude Keen from arguing that the victim was

not incapacitated and that any sexual contact between the two of them was consensual. It is far




                                                 27
No. 53308-1-II


more likely that Keen is better off for not having witnesses offer testimony that is consistent with

what they told police shortly after the incident.

        Ultimately, the State bears the burden of proof in a criminal trial. Missing evidence and

nearly 10-year-old witness memories cut at least equally, if not stronger, against the State, which

bears the burden of proving each element of the charge beyond a reasonable doubt. If the State

chooses to proceed to trial with little or no corroboration of the victim’s account of events, we

should not predetermine the credibility of witness testimony; that should remain a matter for the

trier of fact. See State v. Rohrich, 149 Wash. 2d 647, 659, 71 P.3d 638 (2003).

C.      Fundamental Conceptions of Justice

        The final prong of the test for determining whether preaccusatorial delay warrants

dismissal requires us to consider the reasons for the delay and the prejudice identified to determine

whether fundamental conceptions of justice would be violated by allowing prosecution. Oppelt,
172 Wash. 2d at 295. “Fundamental conceptions of justice” is a broad term that does not limit itself

to viewing the circumstances only from the perspective of the State or the defendant. The victim

should be considered as well. Here, the majority fails to recognize or address the victim’s interests

in proceeding to trial.

        Courts should be especially mindful when performing this balancing in sexual assault and

rape cases given the multiple reasons that testing of DNA collection kits has historically been

delayed through no fault of the victim. As our State continues its progress toward clearing the

backlog of these kits, many cold cases will be revisited years after DNA was collected. Witness

availability and memory erosion will inevitably occur, and there will likely be many situations

where the person who collected a sexual assault kit is no longer available to testify. Where a

preaccusatorial delay is not the result of deliberate State action, this final balancing must take into




                                                    28
No. 53308-1-II


account the victim’s interests when considering fundamental conceptions of justice. Dismissal

based on the mere possibility of prejudice, rather than a showing of actual prejudice, does not

comport with fundamental conceptions of justice.

       On this record, I would conclude that allowing prosecution in this case would not violate

fundamental conceptions of justice. Keen should have his day in court, and the jury should be

permitted to weigh the available evidence to determine whether the State has carried its burden to

prove beyond a reasonable doubt that Keen committed second degree rape. At the very least,

dismissal here was premature because the trial court resorted to dismissal first, rather than allowing

the State to continue to locate the witnesses until the time for trial period was about to expire.

       I would reverse the trial court’s order dismissing the case and remand for the case to

continue to trial in due course.

       I dissent.



                                                       ____________________________________
                                                       Glasgow, J.




                                                 29